DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/20/2022 has been entered and fully considered. Claims 1-26 are pending, of which claim 24 is currently amended. No new matter has been added.
In view of the amendment, the previous objections to the drawings and rejection under 35 USC 112 are withdrawn, however the previous rejection under 35 UCS 102 is maintained and made final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/20/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0323435 A1 (Lim).

    PNG
    media_image1.png
    230
    274
    media_image1.png
    Greyscale

Regarding claims 1, 2, 4-11, 14, 15 and 17-24, Lim discloses a cathode material including a cathode material 10 (particles) that may absorb and emit lithium ions and a coating layer 20 which is formed on the cathode active material 10 [0067]. The cathode material 10 comprises an oxide defined by the claimed formula [0069], such as LiNi0.6Co0.2Mn0.2O2 (a=0.6, d=0, X is Co) [0123], [0129]. The coating layer 20 may be one or more of LiNbO3 and LiTaO3 (a salt of an oxide of a metal selected from tantalum and niobium) [0076]. Metal precursors of the of the coating layer 20 may be evenly attached to the surface of the cathode active material 10 prior to agglomeration of the precursors by spray-drying, and as a result the coating layer 20 may be evenly formed with a uniform thickness [0088], [0092], whereby an agglomerate comprising said particles comprises interstitial interfaces wherein said interstitial interfaces comprise adjacent coatings on adjacent said particles and interstitial surfaces wherein said interstitial surfaces comprise said coating on each said particle of said particles. See Figs. 1, 2.
Regarding claims 3 and 16, Lim further discloses that a thickness of the coating layer may be 2 nm to 10 nm [0077], for example about 5 nm [0146] or about 6 nm or more [0147], [0148].
Regarding claims 12 and 25, Lim further discloses a half cell comprising the cathode material [0149].
Regarding claims 13 and 26, Lim further discloses a battery comprising the cathode material [0046], [0048].

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant argues that Lim’s cathode active material powder necessarily forms agglomerates comprising fused particles prior to being coated, but has not shown that the claim language distinguishes over this configuration. In particular, it is noted that the claims do not recite that the claimed “particles” are primary particles or otherwise limit their morphology. Accordingly, Lim’s initially coated powder is sufficient to read on the “particles” as claimed, even if the particles are secondary particles comprising fused agglomerates. 
Furthermore, because the powder is further agglomerated by spray drying after the surface is evenly coated (see paragraphs [0087]-[0092]), such coated particles will form coated interstitial interfaces within the spray-dried agglomerates as claimed. It is further noted that although the claims recite that the “agglomerate” of particles comprises coated interstitial interfaces between adjacent particles, the claims do not preclude uncoated interstitial interfaces from existing inside of the claimed “particles”, nor do they preclude the agglomerates from having uncoated interstitial interfaces in addition to the coated interstitial interfaces.
Accordingly, the previous rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727